[Letterhead of Wachtell, Lipton, Rosen & Katz] March 14, 2012 VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 Attention: David S. Lyon Financial Analyst, Division of Corporation Finance Re: SCBT Financial Corporation Registration Statement on Form S-4 Filed February 28, File No. 333-179748 Dear Mr. Lyon: On behalf of SCBT Financial Corporation (“SCBT”), this letter and the filing amendment referred to below respond to the comment of the Staff of the Securities and Exchange Commission (the “Staff”) with respect to the filing listed above that was contained in your letter dated March 2, 2012. For the convenience of the Staff, the comment is repeated in bold before the response. General 1.
